Citation Nr: 1421136	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  08-30 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUES

1. Entitlement to an initial compensable rating for the service-connected left leg varicose veins, status-post sclerotherapy prior to January 3, 2014.  

2. Entitlement to a rating in excess of 10 percent for the service-connected left leg varicose veins, status-post sclerotherapy beginning on January 3, 2014.  

3. Entitlement to an initial compensable rating for the service-connected right leg varicose veins.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

G. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from June 1989 to June 1993 and from May 1996 to November 2007.  

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision.  

In March 2011, the Veteran withdrew his request for hearing with the Board.  See 38 C.F.R. § 20.704(e) (2013).  

In November 2011 and November 2013, the Board remanded the case for further development of the record.

In February 2014, the RO increased the rating for the service-connected left leg varicose veins, status-post sclerotherapy to 10 percent, effective on January 3, 2014. 

The issues on the title page reflect the higher rating assigned for the service-connected left leg varicose veins for various stages of the appeal.  

This appeal was processed using the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this  Veteran's claims should take into consideration the existence of this electronic record.



FINDINGS OF FACT

1. Prior to January 3, 2014, the symptoms of the service-connected left leg varicose veins are shown to have been productive of a disability picture that more nearly resembled that of aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery.  

2. The symptoms of the service-connected left leg varicose veins are not shown to have been manifested by persistent edema, incompletely relieved by elevation of extremity, stasis pigmentation or eczema at any time during the period of the appeal. 

3. The service-connected right leg varicose veins is not shown to be manifested by no more palpable, asymptomatic varicosities; neither edema of the extremity nor aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery is demonstrated.  



CONCLUSIONS OF LAW

1. The criteria for the assignment of a 10 percent rating for the service-connected left leg varicose veins prior to January 3, 2014 are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.104 including Diagnostic Code (DC) 7120 (2013).

2. The criteria for the assignment of a rating in excess of 10 percent for the service-connected left leg varicose veins beginning on January 3, 2014 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.104 including DC 7120 (2013).

3. The criteria for the assignment of a compensable rating for the service-connected right leg varicose veins are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.104 including DC 7120 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing. 38 C.F.R. § 3.159(b) (2013). 

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. See Pelegrini, 18 Vet. App. at 121.

In this case, in an August 2007 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA. 

The letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations. 

Additionally, the letter set forth applicable criteria for ratings for the lumbar spine disability. 

However, as this appeal stems from the initial grant of service connection for varicose veins of the left and right legs, the notice letter did not contain an explanation of the general rating criteria relevant to his varicose veins.

A May 2008 letter set forth applicable criteria for ratings for varicose veins. The September 2008 Statement of the Case (SOC) reflects readjudication of the claim. 

Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice. See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran. Specifically, the information and evidence that have been associated with the claims file include the service treatment records, VA treatment records and examination reports.    

Finally, the Board is aware that this claim was most recently remanded in November 2013 for additional development of the record. The remand directed that the Veteran be provided a VA examination to address the severity of his varicose veins disabilities.

In this case, an adequate VA examination addressing severity of the varicose veins disabilities has been obtained. 

Therefore, the Board finds that there has been substantial compliance with the November 2013 remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  

The VCAA provisions have been considered and complied with. The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. 

The Veteran was an active participant in the claims process by providing evidence and argument and presenting for VA examinations. 

Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so. Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. 

Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Laws and Regulations

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

The RO evaluated the Veteran's left and right leg varicose veins under diagnostic codes (DC) 7120, the criteria for evaluating varicose veins.  

Under the formula, a noncompensable evaluation is assigned for asymptomatic palpable or visible varicose veins.

A 10 percent evaluation is warranted for intermittent edema of extremity or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery.

A 20 percent evaluation is warranted for persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema.  

A 40 percent evaluation is warranted persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  

A 60 percent evaluation is in order for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration. 

A 100 percent evaluation is warranted for varicose veins with the following findings attributed to the effects of varicose veins massive board-like edema with constant pain at rest. 


Factual Background 

In the December 2007 rating decision, the RO granted service connection for left and right leg varicose veins and assigned noncompensable evaluations, effective on November 18, 2007. 

In a February 2014 rating decision, the RO increased the evaluation for the service-connected left leg varicose veins to 10 percent, effective on January 3, 2014.  

This increase during the appeal did not constitute a full grant of the benefits sought.  Therefore, the Veteran's claims for increased ratings for the left and right leg varicose veins remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

The September 2007 report of a VA fee-basis examination reflects the Veteran's report developing varicose veins about 18 years earlier, left worse than right. He also complained that he recently developed pain and numbness in his left leg. 

The Veteran reported undergoing sclerotherapy and continuing to experience soreness (approximately 4 times per week, lasting 2 hours at a time) of the medial aspect of the left lower thigh as a residual of that surgery. He described the pain as a cramping pain and reported that its severity was 2-3 out of 10. Pain was elicited by activity and relieved by rest or Motrin.

The Veteran reported being able to function with medication. He had not experienced infection, swelling, ulceration, edema, elevated edema or eczema. He was not currently using compression hosiery. His only reported symptom was that of residual soreness.

On examination, there was noted to be no evidence of clubbing or cyanosis. Mild varicosities involving the medial upper aspect of the right calf and slightly involving the medial distal aspect of the left thigh were present. There was no edema, elevated edema, stasis dermatitis changes, eczema or ulceration. The diagnosis was that of varicose veins of the bilateral lower extremities, status post left leg sclerotherapy with residual tenderness.

An October 2007 emergency department record documented that the Veteran was seen for complaints of numbness in his right and left legs. He reported that he had driven across country and was concerned that he done something to his legs. The pain had increased in the past 2 days.

An examination of the lower extremities was normal. Bilateral venous dopplers were negative for deep vein thrombosis (DVT).

The May 2010 report of VA fee-basis examination reflects that the Veteran complained of right leg pain after prolonged standing and walking. He also reported having right leg eczema and numbness. There were no complaints of leg edema, dark pigmentation of the skin or ulceration

Relative to his left leg, the Veteran complained of having pain after prolonged standing or walking as well as numbness. He did not have leg edema, dark pigmentation of the skin, eczema or ulceration. He had required surgery to remove a left leg varicose vein, but a new one had developed.

On examination, there was no ulcer, stasis pigmentation, eczema or edema present on the legs. The left leg demonstrated a varicose vein precisely located on the thigh area. It was palpable and superficial. An addendum indicated that the right leg varicose veins had resolved.

A report of a January 2014 VA examination reflects the Veteran's report that he noticed spider veins in his right ankle area in 2006. He complained that the spider veins have increased since then. He denied having any bulging veins, leg cramping, swelling, discoloration or ulcers in his right leg. He did not report any symptoms other than spider veins on the right leg.  

Regarding the left leg, the Veteran reported noticing bulging veins on his leg in the late 90's that progressively worsened, ultimately requiring surgery in 2007. He reported using compression stockings post-surgery, but his symptoms had recurred after a year. In 2008, he noticed bulging veins began extending in the left thigh, lower leg and foot.  

Presently, the Veteran complained of bulging veins in the left thigh, leg and foot. He reported having dull intermittent pain over the varicose veins. Additionally, he had left thigh and leg cramping with sitting and driving for long hours. He also experienced left leg cramping and pain with prolonged standing and walking.

The Veteran attempted to avoid prolonged standing or walking so as to avoid triggering left leg pain. 

However, once left leg pain was triggered, he rested with his feet up in bed and sometimes took Motrin. His pain was usually relied with rest lasting over one hour. 

The Veteran denied having constant pain, edema, ulcers and skin pigmentation of the left lower extremity. He did not use compression stockings.

The examiner indicated that the Veteran had asymptomatic palpable varicose veins of the right leg. He had aching and fatigue after prolonged standing and walking and symptoms that were relieved by elevation of the left leg.

The examination noted the presence of tortuous veins in the left upper medial thigh, lower medial thigh, lower anterior thigh, medial aspect of leg, posterior aspect of leg/calf, dorsum of left foot and few spider veins below left medial malleolus. The veins were not tender. There was no stasis pigmentation, ulcer or edema.

The examination noted the presence of palpable varicose veins of the upper medial aspect and mid leg medial aspect on the right. The veins were nontender. There was no stasis pigmentation, ulcers or edema.

The diagnoses were those of varicose veins of the left lower extremity, status post endovenous laser ablation, sclerotherapy in 2007 with recurrence, symptomatic and varicose veins of the right lower extremity, asymptomatic.  


Analysis

Left leg varicose veins

The Board finds on careful review of the medical and lay evidence that the service-connected varicose veins of the left leg warrants an increased rating of 10 percent for the period of the appeal prior to January 3, 2014. 

In light of the Veteran's complaints of left leg pain after prolonged standing and walking (with numbness) as well as the January 2014 of VA examination report documenting that the symptoms were relieved by elevation of his left extremity, the Board finds that the service-connected left leg varicose veins was productive of disability picture that more nearly approximated that of aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery for the initial period of the appeal

Therefore, based on this record, an increased rating of 10 percent is warranted period to January 3, 2014.

However, as neither persistent edema, incompletely relieved by elevation of extremity nor beginning stasis pigmentation or eczema is demonstrated at any time during the period of the appeal, a rating higher than 10 percent is not  for application for the service-connected left leg varicose veins.  


Right leg varicose veins

In considering the applicable rating criteria, the Board finds that a compensable rating for the service-connected varicose veins of the right leg is not assignable.  

The criteria for a compensable rating would require demonstration of at least, intermittent edema of extremity or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery.    

While the Board is aware that in the May 2010 report of VA fee-basis examination the Veteran complained of right leg pain after prolonged standing and walking and also reported having right leg eczema and numbness, the examination showed no ulcer, stasis pigmentation, eczema or edema present on the right.    

In fact, in an addendum to the May 2010 examination report, the examiner reported that the right leg varicose veins had resolved.  

In the January 2014, the Veteran complained of only having spider veins in his right leg without any other associated symptoms. There was no stasis pigmentation, ulcers or edema. 

The Veteran was noted to have palpable varicosities of the right leg, but the examiner indicated that they were asymptomatic.    

Hence, on this record, a compensable rating is not assignable for the service-connected right leg varicose veins.  


Extraschedular considerations

The above determinations are based on application of pertinent provisions of VA's rating schedule. Additionally, the Board finds that at no point since the Veteran's claims for increase, have the disabilities been shown to be exceptional or unusual as to warrant the assignment of any higher ratings on an extraschedular basis.  See 38 C.F.R. § 3.321.

The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  

Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996). Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the level of disability and symptomatology, and is found inadequate, the RO must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as 'governing norms' (including marked interference with employment and frequent hospitalization).  38 C.F.R. § 3.321(b)(1).  

In this case, the Board finds that symptoms of the service-connected left and right leg varicose veins are reasonably addressed by the schedular criteria for evaluating the varicose veins disability.  

Accordingly, the threshold requirements for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.   



ORDER

An increased rating of 10 percent, but not higher for the service-connected left leg varicose veins for the period of the appeal prior to January 3, 2014 is granted, subject to the regulations governing the payment of monetary awards.

An increased rating in excess of 10 percent for the service-connected left leg varicose veins beginning on January 3, 2014 is denied. 

A compensable rating for the service-connected right leg varicose veins is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


